EXHIBIT 99.1 Wednesday, September 03, 2008 NanoViricides - Fireside Chat, Part I This is the first in a series of "Fireside Chats" with Dr. Eugene Seymour, Chief Executive Officer of NanoViricides. A few weeks ago I emailed Dr. Seymour with several questions about the Company and the state of it's business model. In his reply, Dr. Seymour suggested that I publish his answers in a series of, "Fireside Chats," so as to make this information more readily available to not only my readership, but to all other shareholders of the Company. NNVC is a company that I have been writing about since August, 2005. At that time, NanoViricides was truly a developmental stage company, it's common stock selling at about 10c a share. We have watched it grow, like a proud parent, past milestone after milestone with it's share price similarly growing-up with the Company. Today, with it's share price up over 1,000% in three years, it's time to take another look at NNVC to find out where it is in it's quest to become a global biotechnology force against some of the most deadly biological threats to mankind. What follows is a series of Q&A sessions between Dr. Seymour and myself, fireside chats focusing on the Company and what the future may hold in terms of corporate growth, contributions to modern medicine and bottom line benefits flowing through to the Company's shareholders. A About NanoViricides: NanoViricides, Inc. (www.nanoviricides.com) (the “Company”) is a development stage company that is creating special purpose nanomaterials for viral therapy. The Company's novel nanoviricide™ class of drug candidates are designed to specifically attack enveloped virus particles and to dismantle them. The Company is developing drugs against a number of viral diseases including H5N1 bird flu, seasonal influenza, HIV, EKC (epidemic kerato-conjunctivitis or severe pink eye disease), hepatitis C, rabies, dengue fever, and Ebola virus, among others. This interview contains forward-looking statements that reflect the Company's current expectations regarding future events. Forward-looking statements involve risks and uncertainties. Actual events could differ materially and substantially from those projected herein and depend on a number of factors. Certain statements in this release, and other written or oral statements made by NanoViricides, Inc. are “forward-looking statements” within the meaning of Section 27A of the
